Citation Nr: 1143271	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 22, 2009, and as 70 percent disabling since May 22, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Board notes that in the original rating decision, the Veteran was assigned a 30 percent rating for his PTSD, effective September 15, 2008.  A subsequent rating decision increased the disability rating for PTSD from 30 percent to 70 percent, effective May 22, 2009.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As will be discussed below, while not certified to the Board, the TDIU issue has been considered as raised and in need of initial consideration by the RO.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Review of the record reveals that on several occasions, including on VA examination of December 2009 that he is on Social Security disability.  Reportedly he has been since about December 2008.  Those records are not requested and may be pertinent to the instant claims.  They should be obtained for consideration of the appeal.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).

As noted above, additional development is needed prior to further development of the claim for a TDIU.  

The record shows that at his December 2009 VA examination, the Veteran asserted that he was unemployable due to his service-connected PTSD and back pathology.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and needs initial RO review. 

In this case, the Veteran has been granted a 70 percent disability rating for PTSD and a 20 percent rating for a lumbar spine disability.  The combined disability rating is 80 percent since May 22, 2009.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  Thus, the Veteran currently meets the percentage criteria of 38 C.F.R. § 4.16(a) (2011) as of that date.  Therefore, the remaining issue is whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation either before on an extraschdular basis, after that date.  38 C.F.R. § 4.16(b) (2011).

The Board finds that an evaluation is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed.  That is, the overall functional impairment caused by the psychiatric and back pathology needs to be addressed.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination(s) to ascertain the impact of his service-connected disabilities on his unemployability.    

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should, with the appellant's assistance as needed, attempt to obtain copies of all records concerning the award of Social Security Disability, to include a copy of the decision that was entered.  If the records cannot be obtained, the appellant and his representative should be so notified, and the claims folder should contain documentation of the attempts made to obtain the records.

2.  Schedule the Veteran for appropriate examination(s) to ascertain the impact of all of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report(s).  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  If there are other significant disabilities found that impact employability, that too should be noted.  The rationale for any opinions should be provided. 

3.  Then, adjudicate the TDIU issue.  If the decision remains adverse to the Veteran, issue a statement of the case and allow the applicable time for filling of a substantive appeal.  Failure to do so will terminate the claim.  Issue number 1 on the title page should also be readjudicated.  If that issue remains denied, a supplemental statement of the case should be forwarded to the appellant and his representative.  They should have a reasonable opportunity to respond thereto.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


